DETAILED ACTION
Allowable Subject Matter
Prior art of record taken alone or in combination failed to disclose receiving an implicit indication of a quantity of one or more hybrid automatic repeat request (HARQ) processes configured for a delay-constrained time cycle, the implicit indication including an indication for a transmitter to operate in an industrial Internet of things (IloT) mode;
identifying HARQ process, from the one or more HARQ processes, for a data communication received from the transmitter in the delay-constrained time cycle, the quantity of the one or more HARQ processes being determined based at least in part on the indication for the transmitter to operate in the IOT mode and being the same as a quantity of data communications that the receiver is to receive from the transmitter during the delay-constrained time cycle; and transmitting, to the transmitter and based at least in part on the data communication, HARQ feedback associated with the HARQ process.

Claims 1-3, 6-16, 19-29 and 31-35 are allowed.

Any comments considered necessary by applicant must be submitted no
later than the payment of the issue fee and, to avoid processing delays, should" preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647